Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 6/16/2020. Claims 1-21 are cancelled. Claims 22-24 have been amended and are pending. In light of the claim amendments, the rejections of record are withdrawn and claims 22-24 are allowed. 

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are to a method of treating or reducing progression or treating a symptom of diabetic retinopathy (DR) in subjects with a pharmaceutical composition comprising EET antagonist(s) selected from N-methylsulfonyl-6-(2- propargyloxyphenyl)hexanamide [MS-PPOH]; 14,15-epoxyeicosa-5 (Z)-enoic acid [14,15- EEZE]; 14,15-epoxyeicosa-5(Z)-enoic acid 2-[2-(3-hydroxy-propoxy)-ethoxy]-ethyl ester [14,15-EEZE-PEG]: 14,15-epoxyeicosa-5(Z)-enoic-methylsulfonylimide [14,15-EEZE-mSI] in combination with select AT1 receptor antagonist(s) in an amount effective to treat DR. 
The closest prior art Yamagishi teaches a method of treating DR with angiotensin receptor blockers, e.g. telmisartan, candesartan etc. However, Yamagishi do not teach EET antagonists or the use of the composition comprising both the agents as in the instant claims in combination in DR treatment. Gong teaches EET’s involvement in choroidal neovascularization. Nithipatikom teaches EET antagonists such as MS-. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627